Citation Nr: 1222024	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.      

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

4.  Entitlement to service connection for a left ankle knee disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from October 1977 to February 1978 and from March 1978 to November 1997.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.                 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2012.  A copy of the transcript of that hearing is of record.  

After the Veteran's Travel Board hearing, he submitted VA Medical Center (VAMC) outpatient treatment records, dated from June 2009 to April 2012, that were pertinent to his service connection claims.  He did not waive initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  Thus, upon remand, initial consideration of this evidence should be undertaken by the RO.

The Board notes that the issue of entitlement to service connection for a low back disability was originally developed for appellate review; however, service connection for degenerative arthritis of the lumbar spine was ultimately granted by the RO in an October 2010 rating action.  Therefore, this issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Secondary service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310. Compensation is payable when service-connected disability has aggravated a non-service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice- connected disorder by service- connected disability.   See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice- connected disease or injury must be established by medical evidence created before the onset of aggravation.

In this case, the Veteran contends that during service, he fractured his left ankle during a basketball game, and that on a separate occasion he injured his right ankle while running.  He reports that due to the in-service ankle injuries, he developed chronic pain in his ankles.  The Veteran maintains that he currently has bilateral ankle disabilities that are related to his in-service ankle injuries.  In the alternative, he contends that he has bilateral ankle disabilities that are secondary to his service-connected low back disability.   

The Veteran's service treatment records are negative for any complaints or findings of a right ankle injury and/or disability.  In regard to the Veteran's left ankle, the records show that in November 1991, he was treated after injuring his left ankle in a basketball game.  There was swelling on the lateral side of the left ankle and the ankle was placed in a cast.  X-rays were taken in November and December 1991 to rule out a fracture.  However, the x-rays were interpreted as showing no fracture or dislocation of the left ankle.  The Veteran's cast was removed in December 1991.  The assessment was ankle sprain.  

A private x-ray report shows that in August 2006, x-rays were taken of the Veteran's right ankle.  The x-rays were reported to be negative.  

In July 2010, the Veteran underwent a VA examination.  The examiner stated that the Veteran had tender ankles with terminal painful range of motion on the left.  X-rays of the ankles showed that each ankle had a small posterior plantar calcaneal spur; otherwise, normal ankles.  The diagnoses were the following: (1) status post strain of the right ankle, and (2) status post strain of the left ankle.  At the time of the July 2010 VA examination, the Veteran was not yet service connected for a low back disability.  Thus, the examiner only addressed the question of direct service connection (he opined that the Veteran did not have a current right or left ankle disability that was related to his period of active service) because there was no reason at that time to address the question of secondary service connection.  Therefore, given that the Veteran is now service-connected for a low back disability, the Board finds that a new VA examination, as specified in greater detail below, should be performed.       

In regard to the Veteran's knees, he maintains that while he was in the military, he underwent physical training which involved a lot of running.  According to the Veteran, due to the rigors of physical training, he injured his knees and developed chronic bilateral knee pain.  He contends that he currently has bilateral knee disabilities that are related to his in-service bilateral knee injuries.  In the alternative, the Veteran maintains that he currently has bilateral knee disabilities that are secondary to his service-connected low back disability.   

The Veteran's service treatment records are negative for any complaints or findings of any knee injury and/or disability.  

Private medical records show that in August 2001, the Veteran was treated for complaints of a swollen left knee.  He stated that he bumped his left knee two months ago in a bowling alley.  An x-ray was taken and it was reported to show no evidence of acute bony injury to the left knee.  The diagnosis was left knee pain and swelling; probable patella bursitis.  

Private medical records reflect that in December 2003, the Veteran injured his right knee while playing racquetball.   The assessment was right sided knee pain, probable strain; resolving.  

In September 2011, the Veteran underwent a VA examination which was conducted by QTC Services.  Following the physical examination, the examiner diagnosed the Veteran with bilateral knee strain.  The examiner stated that there was no relationship between the Veteran's bilateral knee strain and his period of active service.  In regard to the Veteran's left knee strain, the examiner linked it to the Veteran's post-service left knee injury in August 2001.  

After the physical examination, the Veteran had x-rays taken of his knees.  The x-rays were reported to show degenerative joint disease of the bilateral knees.  The examiner interpreting the x-rays specifically noted that the x-ray findings did not correlate with the diagnosis of bilateral knee strain, and that the correct diagnosis was degenerative joint disease of the bilateral knees.  

Following the September 2011 VA (QTC) examination, the examiner who provided such examination was requested to provide an addendum to the report.  In an addendum to the September 2011 VA (QTC) report, with respect to the question of service connection on a direct basis, the examiner opined that the Veteran's current bilateral knee condition was not related to his period of service because there were no military records confirming an in-service knee injury.  In addition, in regard to the question of secondary service connection, the examiner opined that the Veteran's current knee condition was not related to his service-connected low back disability; rather, the examiner linked the knee condition to the Veteran's August 2001 knee injury.  However, the Board observes that the examiner did not address the fact that the August 2001 knee injury only involved the Veteran's left knee, and not his right knee.  Thus, it appears that the examiner only addressed whether the Veteran's left knee disability was caused by his service-connected low back disability, and did not address whether the left knee was aggravated by the service-connected low back disability and whether the Veteran's right knee disability was caused and/or aggravated by his service-connected low back disability.  The Board further notes that although x-rays taken at the time of the September 2011 VA examination were interpreted as showing degenerative joint disease of the bilateral knees, VAMC outpatient treatment records reflect that x-rays taken of the Veteran's knees in April 2012 were reported to show no significant abnormalities.  Therefore, it is unclear as to whether or not the Veteran has arthritis of the knees.  Accordingly, the Board is of the opinion that a new VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any currently diagnosed knee disability.  

In the March 2012 Travel Board hearing, the Veteran testified that he had an upcoming appointment scheduled in April 2012 with a private physician, Dr. C. W.  According to the Veteran, his bilateral knee and ankle disabilities were going to be addressed.  In this regard, the Board notes that although the evidence of record includes private treatment records from Dr. C.W., the records are only dated from July 2001 to January 2011.  Clearly, in light of the above, there are additional records from Dr. C.W. subsequent to January 2011.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As additional action by the RO may be helpful in either obtaining such putative records, or documented information that the records cannot be obtained, the Board determines that further development in this regard is warranted.  Id.  




Accordingly, the case is REMANDED for the following action:

1.  All private medical records from Dr. C.W. pertaining to his treatment of the Veteran since January 2011 should be requested and associated with the claims folder.

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an orthopedic examination conducted by a physician to determine the nature and etiology of any knee and/or ankle disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished, to include x-rays if deemed necessary by the examiner, and all clinical findings should be reported in detail.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right ankle disability, to include status post strain of the right ankle, was caused or aggravated by the Veteran's service- connected degenerative arthritis of the lumbar spine?

(b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left ankle disability, to include status post strain of the left ankle, was caused or aggravated by the Veteran's service- connected degenerative arthritis of the lumbar spine?

(c ) Does the Veteran currently have arthritis of the right knee and/or left knee? 

(d) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability, to include arthritis of the right knee if found, was caused or aggravated by the Veteran's service- connected degenerative arthritis of the lumbar spine?  

(e) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability, to include arthritis of the left knee if found, was caused or aggravated by the Veteran's service- connected degenerative arthritis of the lumbar spine?

If the Veteran has a knee disability and/or an ankle disability that was aggravated by his service-connected low back disability, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected knee and/or ankle disability (e.g., slight, moderate) before the onset of aggravation

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

A rationale should be provided for any opinion or conclusion expressed.

(3) After completion of the above, and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, a supplemental statement of the case (SSOC) which addresses the evidence received after the Veteran's Travel Board hearing and any subsequently received evidence, and they should be given an opportunity to respond. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


